DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 1, the phrase “said first arm being discrete” is indefinite. The term discrete has been interpreted under BRI; however, the claim has not set forth a structural relationship between the first arm and the structure in which the arm is discrete (relative to).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,083,104 to Nissen et al. or GB 2116470 to Kirk in view of US Patent No. 5,600,887 to Olson.
In re claim 1, Nissen teaches a handle comprising: 
a main body (10); 
a first substantially flat arm (12) having a first proximal portion and a first distal end (end closest to 16), the first proximal portion being rigidly coupled to the main body at a first location (via 32), the first flat arm having an upper main surface (see Annotated Figure 1, below) extending from the first proximal portion out to the distal end, at least a majority of the main surface from the first proximal portion of the first distal end extends in a plane (as shown in at least Figure 1), and the first arm (12) being discrete; 
 a second arm (14) having a second proximal portion and a second distal end(end closes to 18), the second proximal portion being rigidly coupled to the main body at a second location (via 34), and the second arm (14) being discrete; and 
the first and second distal ends being in spaced relationship and having pivotally coupled therebetween a pivoting head (5, Col. 5, lines 1-2), wherein a pin member (16) is directly coupled to the first distal end and extends inwardly in a direction away from an outer edge of the first arm toward the second arm.
Note, the preamble is directed to a handle, which does not include the structure of the pivoting head of the razor. Therefore, the handle of Nissen merely has to be capable of receiving a pivoting head, in which it is.

OR
In re claim 1, Kirk teaches a handle comprising: 
a main body (2); 
a first substantially flat arm (50, left) having a first proximal portion and a first distal end (end closest to 51, left), the first proximal portion being rigidly coupled to the main body at a first location (via 33), the first flat arm having an upper main surface extending from the first proximal portion out to the distal end, at least a majority of the main surface from the first proximal portion of the first distal end extends in a plane (as shown in at least Figure 4), and the first arm (50, left) being discrete; 
 a second arm (50, right) having a second proximal portion and a second distal end(end closes to 51, right), the second proximal portion being rigidly coupled to the main body at a second location (via 33), and the second arm (50, right) being discrete; and 
the first and second distal ends being in spaced relationship and having pivotally coupled therebetween a pivoting head (1), wherein a pin member (51, left) is directly coupled to the first distal end and extends inwardly in a direction away from an outer edge of the first arm toward the second arm.
Note, the preamble is directed to a handle, which does not include the structure of the pivoting head of the razor. Therefore, the handle of Kirk merely has to be capable of receiving a pivoting head, in which it is.

Regarding claim 1, Nissen and Kirk teaches a first and second arm, but does not teach the arms are metal.
Olson teaches a handle having a first and second substantially flat metal arm (Col. 3, lines 29-33).
It would have been obvious to one before the effective filing date of the invention to construct the arms of Nissen or Kirk of a metal as taught by Olson to provide strong and rust-resistant arms (Col. 3, lines 29-33, Olson). Arm strength is important to sustain the pressure applied by the user on the razor head and rust-resistant features are important due to the wet environment in which razors are used.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nissen or Kirk in view of Olson, as applied to the above claims, and in further view of US Patent No. 5,044,077 to Ferraro.
In re claim 2, modified Nissen or Kirk teaches the first distal end and second distal end each comprise a pin member (14,16, Nissen; 51, left,right, Kirk), but does not teach the pin member is welded to the distal ends.
Ferraro teaches in the art of razors, that it is known to weld attachment pins (67) to the handle structure to mechanically attach the first and second handle portions (Col. 5, lines 1-6). This provides a teaching that pins can be welded to established a desired mechanical connection between two parts in the art of razors.
	In light of the teachings of Ferraro, it would have been obvious to one before the effective filing date of the invention to attach the pins of modified Nissen or Kirk via welding as taught by Ferraro to provide a secure connection between the pins and the arms to properly engage the rotational head. One having ordinary skill in the art would recognize, that when constructing the razor there are mechanical connections which would permit the pins to be attached to the arms, and one of the connections, is welding. In the event one may argue the pins of Nissen and Kirk appear to be monolithic with the arms, Applicant is reminded that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. 

In re claim 3, modified Nissen or Kirk teach wherein the first arm (12, Nissen; 50, left, Kirk) comprises the pin member comprising first cylindrical pin member (16, Nissen; 51, left, Kirk) welded at the first distal end and the second arm (14, Nissen; 50, right, Kirk) comprises a second cylindrical pin member (18, Nissen; 51, right, Kirk) welded to the second distal end, and wherein the first pin member and the second pin member reside in a coaxial relationship (Fig. 1, Nissen; Figure 4, Kirk).  
In re claim 4, modified Nissen or Kirk teach wherein the first arm (12, Nissen; 50, left, Kirk) comprises the pin member comprising a first cylindrical pin member (16, Nissen; 51, left, Kirk) welded at the first distal end and the second arm (14, Nissen; 50, right, Kirk) comprises a second cylindrical pin member (18, Nissen; 51, right, Kirk) welded to the second distal end, and wherein the first pin is capable of operatively engages a first receiving opening in the pivoting head and the second pin operatively engages a second receiving opening in the pivoting head (Fig. 7, Nissen; Figure 4, Kirk).
In re claim 5, modified Nissen or Kirk teaches wherein the first and second arms are rigidly coupled (via 32,36, Nissen; via 33, Kirk) to the main body by a securement selected from frictional engagement (the apertures in the arms of both Nissen and Kirk frictionally engage with 
In re claim 6, modified Nissen or Kirk teaches wherein the first and second arms (12,14, Nissen; 50, right, left, Kirk) each comprise metal plates, each metal plate defining a plate plane, and wherein the first arm plate plane is generally co-planar with the second arm plate plane (this is best shown in Figure 1 of Nissen; Figure 4 of Kirk).  
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nissen et al. or Kirk and in view of Olson, as applied to the above claims, and in further view of US Patent Application Publication No. 20060026841 to Freund.
In re claim 7, modified Nissen or Kirk teach a pivoting head (5, Nissen; 1, Kirk) wherein the pivoting head comprises a face, but does not teach the face comprises an elastomeric material.
Freund teaches in the art of razors a handle having a main body and a pivoting head in which the pivoting head comprises an elastomeric material (Para 0018).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the pivoting head of modified Nissen or Kirk with an elastomeric material as taught by Freund to aid in contacting the skin in front of the blades (Para 0018). Establishing contact in front of the blades via an elastomeric material can aide in pulling the skin to provide a closer shave.

Claims 8, 11, 12, 13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over KR20140069811 to Seo in view of Nissen et al. and in further view of Olson.
In re claim 8, Seo teaches a handle, the handle comprising: 
a main body (110); 
a distal end of a connection member (111) having pivotally coupled therebetween a pivoting head (125), wherein a blade cartridge unit (230) is capable of being attached to the pivoting head.
In re claim 12, wherein the pivoting head (125) comprises a face comprising an elastomeric material (Pg. 4, lines 2-6).

Regarding claim 8, Seo teaches in the art of razors a handle having a main body and a pivoting head in which a rotary member (111) is inserted into a groove of (123) on the pivoting body via a movable actuator (115), but Seo does not disclose specific details of the rotary member (111). Seo does not teach a first arm having a first proximal portion and a first distal end, the first proximal portion being slidably interlocked at the first location of the main body and a second arm having a second proximal portion and a second distal end, the second proximal portion being slidably interlocked at the second location of the main body.
Nissen teaches in the art of razors, a handle having main body, a pivoting head in which a pair or farms (12,14) are inserted into a pivoting head via a movable actuator. Nissen teaches a first substantially flat arm (12) having a first proximal portion and a first distal end, the first proximal portion being rigidly coupled to the main body at a first location (via 36), the first proximal portion being slidably interlocked (32 slides and interlocks with 36) at the first location of the main body and a second arm (14) having a second proximal portion and a second distal end, the second proximal portion being slidably interlocked (34 slides and interlocks with 37) at a second location of the main body,
the first and second distal ends being in spaced relationship and having pivotally coupled therebetween a pivoting head (5).
It would have been obvious to one before the effective filing date of the invention to provide Seo with a coupling arm arrangement as taught by Nissen to couple the handle to the pivoting head to provide a razor which dynamically follows the skin contours and convolutions in the area being shaved (Col. 4, lines 45-48, Nissen). One having ordinary skill in the art would recognize that the rotatable holder member (111) can have any mechanical design which permits attaching the pivoting head via actuated arms and rotating the pivoting head relative to the handle. The modification of Nissen would permit the user to easily engage the pivoting head for rotation and disengage the pivoting head when the device is no longer in use. 

Regarding claims 8 and 13, modified Seo teaches the handle comprises a first and second flat arm, but does not teach the arms are metal. 
Olson teaches a handle having a first and second substantially flat metal arm (Col. 3, lines 29-33).
It would have been obvious to one before the effective filing date of the invention to construct the arms of modified Seo of a metal as taught by Olson to provide strong and rust-resistant arms (Col. 3, lines 29-33, Olson). Arm strength is important to sustain the pressure applied by the user on the razor head and rust-resistant features are important due to the wet environment in which razors are used.

Regarding claims 8 and 13, Seo teaches the pivoting head (125) has a fan shape but is not limited to this particular shape. 
It would have been obvious to one before the effective filing date of the invention to shape the pivoting head of Seo in various shapes to maintain improved adhesion of the cartridge by rotating the pivoting head which may maximize the overall shaving performance by abutment to the skin (Pg. 4, lines 7-12). It would have been obvious to one of ordinary skill in the art to try various shaped rotating heads as taught by Seo (Pg. 3, lines 43-44, Pg. 4, line 1). It would have been obvious to try various other shapes as set forth below:
1) The Examiner recognized that it is an obvious matter of design choice to shape the pivoting head in various shapes, as taught by Seo. Seo provides a teaching that while the pivoting head is a fan shape, other shapes have been excluded (Pg. 3, lines 43-44, Pg. 4, line 1). One having ordinary skill in the art would recognize that there are various known shapes which maintain proper rotation of the cartridge relative to the handle to maximize the overall shaving performance. Based on this knowledge, one would have been prompted to try various other shapes, which is merely an obvious matter of design choice.
2) The Examiner recognized that Seo provides a teaching of a pivoting head having a fan shape, but that other shapes can be used. One having ordinary skill in the art would have been prompted by the teachings of Seo to try various other known shapes. One having ordinary skill in the art would recognize there are only a finite number of shapes that would maintain proper rotation and maximize shaving performance. One having ordinary skill in the art would posses the knowledge of known prisms used in the razor art with pivoting heads. That knowledge would permit one to try various shapes before arriving at a desired trapezoidal shaped pivoting head.
3) The Examiner determined that based on the teachings of Seo one having ordinary skill in the art would have been prompted to try various shaped pivoting heads. One having ordinary skill in the art would have been knowledgeable that the expectation of success, of shaping the pivoting head to have a trapezoidal prism shape would still maintain proper rotation of the cartridge relative to the handle and maximize shaving performance.
4) The Examiner recognized that based on the teachings of Seo and facts of this case, one having ordinary skill in the art would have been prompted to shape the pivoting head using known shapes without jeopardizing the functionality of the device. 

In re claim 11, modified Seo teaches the first and second arms (12,14, Nissen) each comprise metal plates (Col. 3, lines 29-33, Olson), each metal plate defining a plate plane, and wherein the first arm plate plane is generally co-planar with the second arm plate plane.

In re claim 13, Soe teaches a handle comprising: 
 a main body (110);
a distal end of a connection member (111) having pivotally coupled therebetween a pivoting head (125).  

Regarding claim 13, Seo teaches in the art of razors a handle having a main body and a pivoting head in which a rotary member (111) is inserted into a groove of (123) on the pivoting body via a movable actuator (115), but Seo does not disclose specific details of the rotary member (111). Seo, therefore, does not teach a first discrete arm having a first proximal portion and a first distal end, the first proximal portion being rigidly coupled to the main body at a first protuberance on the main frame and a second discrete arm having a second proximal portion and a second distal end, the second proximal portion being rigidly coupled to the main body at a second protuberance on the main frame.
Nissen teaches in the art of razors, a handle having main body, a handle (10) having a first flat arm (12) having a first proximal portion and a first distal end (Fig. 1), the first proximal portion being rigidly coupled to the main body at a first protuberance (36) and a second arm (14) having a second proximal portion and a second distal end, the second proximal portion being rigidly coupled at the to the main body at a second protuberance (37) on the main frame.
It would have been obvious to one before the effective filing date of the invention to provide Seo with a coupling arm arrangement as taught by Nissen to couple the handle to the pivoting head to provide a razor which dynamically follows the skin contours and convolutions in the area being shaved (Col. 4, lines 45-48, Nissen). One having ordinary skill in the art would recognize that the rotatable holder member (111) can have any mechanical design which permits attaching the pivoting head via actuated arms and rotating the pivoting head relative to the handle. The modification of Nissen would permit the user to easily engage the pivoting head for rotation and disengage the pivoting head when the device is no longer in use. 

In re claim 18, modified Seo teaches wherein the first (12, Nissen) and second arms (14, Nissen) are each rigidly coupled to the main body by a securement selected from the group consisting of frictional engagement (via pins 36,37, Nissen).
In re claim 19, modified Seo teaches wherein the first and second arms each comprise metal plates, each metal plate defining a plate plane, and wherein the first arm plate plane is generally co-planar with the second arm plate plane (Fig. 1, Nissen).  
In re claim 20, Seo teaches wherein the pivoting head (125, Seo) comprises a face comprising an elastomeric material (Pg. 4, lines 2-6, Seo).

Claims 9, 10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Nissen et al. and in further view of Olson, as applied to the above claims, and in further view of US Patent No. 5,044,077 to Ferraro.
In re claims 9 and 15, modified Seo teaches the first arm comprises a first cylindrical pin member (16, Nissen) at the first distal end and second arm (14, Nissen) comprises a second cylindrical pin member (18, Nissen) at the second distal end, and wherein the first pin member and the second pin member reside in a coaxial relationship (Fig. 1, Nissen), but does not teach the pin member is welded to the distal ends of the arms.
Ferraro teaches in the art of razors, that it is known to weld attachment pins (67) to the handle structure to mechanically attach the first and second handle portions (Col. 5, lines 1-6). This provides a teaching that pins can be welded to established a desired mechanical connection between two parts in the art of razors.
	In light of the teachings of Ferraro, it would have been obvious to one before the effective filing date of the invention to attach the pins of modified Seo via welding as taught by Ferraro to provide a secure connection between the pins and the arms to properly engage the rotational head. One having ordinary skill in the art would recognize, that when constructing the razor there are mechanical connections which would permit the pins to be attached to the arms, and one of the connections, is welding. In the event one may argue the pins of Kirk appear to be monolithic with the arms, Applicant is reminded that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. 
In re claim 10, modified Seo teaches wherein the first arm comprises a first cylindrical pin member (16, Nissen) welded at the first distal end and the second arm comprises a second cylindrical pin member (18, Nissen) welded to the second distal end, and wherein the first pin operatively engages a first receiving opening (141, Nissen) in the pivoting head (5, Nissen) and the second pin operatively engages a second receiving opening (145, Nissen) in the pivoting head (5, Nissen).  
In re claim 16, modified Seo teaches wherein the first arm comprises a first cylindrical pin member (16, Nissen) welded at the first distal end and the second arm comprises a second cylindrical pin member (18, Nissen) welded to the second distal end, and wherein the first pin member and the second pin member reside in a coaxial relationship (Fig. 1, Nissen, Col. 3, lines 49-62).
In re claim 17, modified Seo teaches, wherein the first arm comprises a first cylindrical pin member (16, Nissen) welded at the first distal end and the second arm comprises a second cylindrical pin (18, Nissen) member welded to the second distal end, and wherein the first pin operatively engages a first receiving opening (141, Nissen) in the pivoting head and the second pin operatively engages a second receiving opening (145, Nissen) in the pivoting head (5, Nissen).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Nissen et al., and further view of Olson, as applied to the above claims, and in further view of US Patent Application Publication No. 20200130209 to Maurer.
In re claim 14, modified Seo teaches a handle, but does not teach the handle weighs between 60 and 100 grams.
Maurer teaches a handle weighing around 40 to 60 grams (Para 0089).
It would have been obvious to one before the effective filing date of the invention to fabricate the handle of Seo having a weight of 60 grams as taught by Maurer to provide a handle that is easy to use and manipulate to at various angles without fatiguing the hand and/or arm of the user.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the combinations of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724